DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges the mistake made in the response to the restriction requirement mailed on 06/21/2021 of the election of the embodiment illustrated in Figures 30 through 40.  The finality of the Office Action mailed on 01/14, 2022 is withdrawn and Claims 1-21 are hereby examined as they are each drawn to the elected species.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12-16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs et al., U.S. Patent 9,879,444.
Regarding claim 1, Gibbs discloses a post support device comprising: a member (22) having a hollow center portion with a circular interior wall that is configured to receive the shaft of the helical pile so that the shaft of the helical pile is rotatable within the hollow center portion independent of the member; and a plurality of fins (23A-F) extending outwardly from the member. The phrases “configured to receive” and “rotatable” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 2, 8, 14, Gibbs discloses a post support device wherein the tubular member has a circular cross-section (see Fig. 4D). 
Regarding claims 3, 9 and 15, Gibbs discloses a post support device wherein each of the plurality of fins are permanently attached to the member or integrally formed to the member (see Fig. 4D).
Regarding claims 4, 10, and 16, Gibbs discloses a post support device wherein each of the plurality of fins are monolithically formed into the member (see Figures, they are formed and act as a single unit).
Regarding claims 6, 12, and 18, Gibbs discloses a post support device wherein each of the plurality of fins has a diagonal corner edge (as in the present invention, see figures).
Regarding claim 7, Gibbs discloses a post support device comprising: a tubular member (22) having a hollow center portion with a circular interior wall that is configured to receive the shaft of the helical pile so that the shaft of the helical pile is rotatable within the hollow center portion independent of the tubular member (see Fig. 4D); and a plurality of fins (23A-F) extending outwardly from the tubular member.  The phrases “configured to receive” and “rotatable” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 13, Gibbs discloses a post support device comprising: a lead shaft (24) having a head portion (portion above 22) and an end portion (bottom portion; see Fig. 4D); and a lateral support having: a member (22) having a hollow center portion (at 22) with a circular interior wall that is configured to receive the head portion of the lead shaft so that the lead shaft is rotatable within the hollow center portion independent of the member; and a plurality of fins (23A-F) extending outwardly from the member.  The phrases “configured to receive” and “rotatable” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al., U.S. Patent 9,879,444 in view of Raposo, U.S. Patent Application Publication 2017/0218590.
Regarding claims 5, 11 and 17, Gibbs discloses a post support device wherein each of the plurality of fins are substantially flat plates (see Figures) but does not disclose the fins are made of steel or galvanized steel.  Raposo teaches galvanized steel in a post device (paragraph 25).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilized a galvanized steel sheet for its strength and durability.
Regarding claim 21, Gibbs discloses a post support device but does not disclose wherein the lead shaft and the at least one extension shaft is fabricated from steel or galvanized steel.  Raposo teaches galvanized steel in a post device (paragraph 25).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilized a galvanized steel sheet for its strength and durability.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al., U.S. Patent 9,879,444 in view of Kemp, U.S. Patent 10,030,347.
Regarding claim 19, Gibbs discloses a post support device, but does not disclose wherein the lead shaft has at least one helical plate mounted in the end portion of the lead shaft.  Kemp teaches a vertical member support system including a helical plate mounted at the lower end for securing to a ground (Fig. 17).  It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to utilize a helical plate for an effective means to further secure the shaft into the ground, as it is well known in the art of anchoring vertical members into the ground.
Regarding claim 20, Gibbs discloses a post support device but does not disclose it is further comprising at least one extension shaft attached to lead shaft.  Kemp teaches an elongate structural member having at least one extension shaft (82).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an extension member to allow for deeper installation when the elongate structure carries excessive loads.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633